DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement submitted on 01/04/2021 has been considered and made of record by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/13/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-17, 19-29, 31-45, and 47-58 are allowed. The following is an examiner’s statement of reasons for allowance:
As to claims 1-15, 29, 31-43, 57, and 58, a comprehensive search of prior art of record failed to show either alone or in combination a method for transmitting reference signals (RSs) in wireless communications, comprising: receiving, from an access point, an indication of at least one of a beamforming method for beamforming a RS or a normalization method for normalizing power for beamforming the RS; generating a channel covariance matrix corresponding to interference over a plurality of antenna ports; generating a RS beamforming matrix based at least in part on at least one of modifying the channel covariance matrix or on the normalization method; generating the RS based on the RS beamforming matrix and the beamforming method; and transmitting, to the access point, the RS based on the RS beamforming matrix.
As to claims 16, 17, 19-28, 44, 45, 47-56, a comprehensive search of prior art of record failed to show either alone or in combination a method for configuring reference signals (RSs) transmissions in wireless communications, comprising: transmitting, to a user equipment (UE), an indication of at least one of a beamforming method for beamforming an RS or a normalization method for normalizing power for beamforming the RS, to perform an Eigen decomposition of a channel covariance matrix to generate a RS beamforming matrix; receiving, from the UE, a RS generated based on the RS beamforming matrix, computed from the channel covariance matrix determined by the UE and the normalization method; and processing, based on at least one of the beamforming method or the normalization method, the RS received from the UE to determine interference for the UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0358063: This reference discloses a TDD cellular network where a measured interference covariance matrix can be used to calculate a precoding matrix. However, this reference fails to disclose the limitations underlined above. 
US 2014/0112168: This reference discloses a communication system where a covariance of the combined interference and gain imbalance estimate is used to derive an SRS precoder. However, it fails to disclose the limitations underlined above.
US 2007/0254607: This reference discloses a communication system where an interference covariance matrix is used to determine the precoding matrix. However, it fails to disclose the limitations underlined above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632